Citation Nr: 1515192	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot/ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for a left foot and ankle disability (originally claimed as a left foot and ankle disability status-post crush injury).  The Veteran appealed this rating action to the Board. 

In October 2012, the Board remanded the issue on appeal for additional substantive development. The requested development has been completed and the appeal has returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's preexisting pes planus of the left foot was noted at service entrance. 

2.  The Veteran's preexisting left foot planus did not undergo an increase in severity during active service.

3.  Residuals of a resolved left foot fracture with multiple buck-shot pellets of the midtarsal and metatarsal area of the left foot with degenerative joint disease and scars were not identified or noted at the time of the Veteran's entrance into service in July 1976.
 
4.  There is clear and unmistakable evidence that the Veteran's residuals of a fracture of the left foot and residual multiple buck-shot pellets of the midtarsal and metatarsal area of the left foot with degenerative joint disease and scars preexisted his active service.
 
5.  There is clear and unmistakable evidence that the Veteran's preexisting residuals of a fracture of the left foot with multiple buck-shot pellets of the midtarsal and metatarsal area of the left foot with degenerative joint disease and scars was not aggravated during active service beyond its natural progression.

6.  The Veteran's gout of the left ankle did not have its onset during service and has not been found to be otherwise etiologically related thereto, nor is there evidence of gouty arthritis of the left foot manifested to a compensable degree within one year of service discharge in August 1979.


CONCLUSIONS OF LAW

1.  As the Veteran's preexisting pes planus was not aggravated by service, the criteria for service connection for left foot pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.306 (2014).

2.  Residuals of a resolved left foot fracture with multiple buck-shot pellets of the midtarsal and metatarsal area of the left foot with degenerative joint disease and scars were not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2014).

3.  Gout of the left ankle is not due to disease or injury that was incurred in or aggravated by active service; nor may gouty arthritis of the left ankle be presumed to have been.  38 U.S.C.A.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran was notified via an October 2012 letter of the criteria for establishing service connection for a left foot and ankle disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The claim was readjudicated in an April 2013 supplemental statement of the case.

Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1)  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the service connection claim decided herein, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The RO obtained his service treatment records (STRs) and private and VA treatment records, to include those uploaded to his Virtual VA electronic claims file.

In December 2012 and March 2013, VA examined the Veteran and/or reviewed his records to determine the etiology of any currently present left foot and ankle 

disability(ies).  Copies of these reports have been associated with the Veteran's physical claims file.  (See December 2012 VA foot and ankle examination reports and March 2013 addendum opinion).  The December 2012 VA examiner provided an addendum opinion in March 2013 that addressed the etiology of each diagnosed left foot and ankle disability found during his December 2012 VA examination of the Veteran.  The VA examiner answered all questions posed by the Board in its October 2012 remand directives, predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record and physical examination of the Veteran's left foot and ankle in December 2012.  The December 2012 VA ankle and foot examinations and  March 2013 addendum opinion were adequate such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a left foot and ankle disability has been met. 

In light of the foregoing, the Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to the claim for service connection for a left foot/ankle disability, such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for service connection for a left foot and ankle disability.


I. Laws and Regulations

Service connection-general criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
Service connection-preexisting criteria

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110  1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").

III. Factual Background

The Veteran seeks service connection for a left foot/ankle disability.  He maintains that prior to service he fractured and sustained a gunshot wound to his left foot.  (See July 1976 and June 1979 Reports of Medical History and December 2012 VA ankle examination report).  He maintains that during service, his left foot was re-injured while playing basketball and from being run over by a tire.  (See VA Form 9, received by VA in January 2009).  In essence, he maintains that his left foot disabilities had preexisted service entrance and were aggravated therein.

The Veteran's service treatment records show that upon enlistment into service, the Veteran's feet were evaluated as "abnormal" due to pes planus.  The Veteran's lower extremities were evaluated as "normal."  Aside from pes planus, no other foot or ankle disabilities were reported.  (See July 1976 service enlistment examination report).  On an accompanying Report of Medical History, the Veteran denied having had "Foot trouble."  He reported having undergone an operation, in part, for "Broken bone."  In the notes section of the report, the examining clinician reported that the Veteran had fractured his left foot at age 14.  (See July 1976 Report of Medical History).  In mid-May 1978, the Veteran complained of having had left foot pain secondary to playing basketball.  The examining clinician noted that the Veteran had an old fracture of the dorsal aspect of the left foot.  An impression of contusion of the left foot was entered.  The Veteran was instructed to wear tennis shoes.  When the Veteran was seen in the podiatric clinic a few days later, an examination of his left foot revealed an old gunshot wound with many pellets present in the first and second metatarsal base.  The Veteran was placed on a limited profile for limited duty secondary to an old gunshot wound with degenerative changes of the left foot.  He was permitted to run in tennis shoes.  

An August 1978 podiatric clinic note reflects that the former site of the Veteran's left gunshot wound to the left foot had recently been run over by a tire.  The Veteran was ordered special shoes.  X-rays interpretations of the left foot revealed multiple back-shot pellets in the mid-tarsal and metatarsal area of the left foot with an area of radiolucency between the first and second cuneiforms.  There was a questionable fusion of the mid-tarsal joints from previous trauma and a lipping dorsum of the head of the left talus.  The Veteran was again placed on limited duty due to his old gunshot wound with degenerative joint disease of the left foot.  He was instructed to wear soft shoes when needed until his "Boston shoes" were delivered.  An undated report reflects that the Veteran needed an Ace wrap for his left ankle. 

A June 1979 service separation examination report reflects that the Veteran's feet were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had "Foot trouble."  In the Notes section of the report, the examining clinician indicated that the Veteran had had pain in the "foot" after a gunshot wound in 1973.  On DA Form 3082, Statement of Medical Condition, the Veteran indicated that there had not been any change in his condition.  On a September 1980 enlistment examination report for the National Guard, the Veteran's feet were evaluated as "abnormal."  Pes planus was indicated.  On an accompanying Report of Medical History, the Veteran denied having had "Foot trouble."  He indicated that he was in "Good" health. 

The initial post-service evidence of subjective complaints or clinical findings referable to a left foot/ankle disability was in December 1995.  (See December 1995 report, prepared by M. K., M. D., P. A.)  The Veteran presented to Dr. M. K. with complaints of left foot pain after he had fallen off of a tractor one (1) week previously.  The Veteran's left foot was in a splint, Ace wrap and he ambulated with the aid of crutches.  X-rays showed multiple metallic fragments but no fracture which was found to have been the result of a gunshot wound to the left foot at age 14.  The Veteran indicated that despite the gunshot wound to the left foot, he participated in athletics during his teenage years.  Dr. M. K. entered an impression of foot contusion, foot pain.  The Veteran was prescribed medication and dorsiflexion exercises.  When the Veteran returned for treatment by Dr. M. K. in October 2002, the Veteran related that he had improved and requested that he be able to return to full-duty work.  Dr. M. K. entered an impression of chronic foot pain, degenerative joint disease.  (See October 2002 report, prepared by M. K., M. D.)

Pursuant to the Board's October 2012 remand directives, VA examined the Veteran to determine the etiology of his left foot/ankle disorder(s) in December 2012.  (See December 2012 VA ankle and foot examination reports).  The VA examiner reviewed the Veteran's medical record, to include his report of his pre-service gunshot wound to the left foot and service-related tire incident, and physically evaluated the Veteran's left foot and ankle.  The VA examiner diagnosed the Veteran as having a resolved pre-service left foot fracture with residual multiple buck-shot pellets in the midtarsal and metatarsal areas with scars and degenerative joint disease of the mid-left foot.  The VA examiner opined that the evidence clearly and unmistakably demonstrated that any increase in severity during service was due to the natural progress of the disease and that the degenerative joint disease (DJD) of the left foot, which was evidenced as early as May 1978, was clearly and unmistakably post-traumatic DJD from his pre service gunshot wound to the left foot.  The VA examiner also diagnosed the Veteran as having gout, which he found was unrelated to the Veteran's pre-service left foot fracture.  The VA examiner did not provide an opinion as to whether the Veteran's gout of the left foot was etiologically related to, or had its onset during, his period of military service.  (See December 2012 VA Ankle and Foot examination reports). 

In a March 2013 addendum opinion to the December 2012 VA examination report, the VA examiner opined, after another review of the Veteran's service and post-service treatment records, that his resolved left foot fracture with residuals of multiple buck-shot pellets in the midtarsal and metatarsal areas with scars and DJD of the mid-left foot had preexisted service, as indicated on his service enlistment examination report.  The VA examiner further concluded that the DJD of the left foot, which was evidenced as early as May 1978, was due to the natural progress of the disease.  The VA examiner reasoned that a one (1) time injury during service in mid-May 1978 was not the cause of the DJD of the left foot diagnosed at that time.  The VA examiner expounded that it takes years from the time of the injury to develop degenerative arthritis.  In addition, the VA examiner related that significant trauma, such as the Veteran's pre-service resolved fracture of the left foot with residual multiple buck-shot pellets, scars and DJD, was a recognized cause of degenerative arthritis in the region that had sustained such trauma.  

Regarding the Veteran's gout of the left ankle, the VA examiner noted that it was not caused by or a result of service because there were no clinical findings related thereto in the service treatment records and because its onset was in 1997, many years after service discharge.  The VA examiner related the Veteran's gout to his elevated uric acid levels.  (See March 2013 VA addendum opinion to December 2012 VA examination report). 

IV. Analysis

The Board finds that service connection is not warranted for the Veteran's left foot and ankle disabilities because the preponderance of the evidence is against finding that they were either aggravated beyond their normal progression during military service (pes planus and resolved fracture of the left foot with residual multiple buck-shot pellets, scars and DJD) or are otherwise related thereto (gout of the left ankle).  The Board will discuss each disability in more detail in the analysis below. 

Regarding the Veteran's pes planus, the Board notes that the Veteran's July 1967 service enlistment examination report noted that the Veteran's feet were abnormal as result of his pes planus.  As preexisting pes planus was "noted" at service entrance, the presumption of soundness does not apply to this condition.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting bilateral pes planus was "noted" at the time of service entrance, service connection may granted for this particular condition only if it is shown that the pes planus was aggravated by service, that is, if the preexisting bilateral pes planus permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) ("Under section 1153...the appellant bears the burden of showing that his preexisting condition worsened in service").

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting bilateral pes planus increased in severity during active service.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims has held that 'temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of whether the Veteran's preexisting pes planus of the foot was aggravated during service in this case, the Board finds that the weight of the evidence is against finding that it increased in severity during active service.  There are no subjective complaints or clinical findings referable to pes planus during the Veteran's period of military service.  In fact, the Veteran's complaints of pain in the left foot from playing basketball and being rolled over by a tire have been attributed to his pre-service gunshot wound with resulting fracture to the left foot.  More importantly, the Veteran's feet were found to have been "normal" at service discharge in June 1969.  On an accompanying Report of Medical History, the Veteran denied having had any foot trouble.  Furthermore, the post-service medical evidence does not contain any complaints referable to pes planus.  While the Veteran presented to Dr. M. K. in September 2005 with left foot pain, it was the result of having fallen off of a tractor one (1) week previously.  In fact, when examined by Dr. M. K., as well as by VA in December 2012, the Veteran complained of pain that was associated with his pre-service gunshot wound with resulting fracture to the left foot, not his pes planus.  In fact, neither Dr. M. K. nor the VA examiner provided any clinical findings, to include a diagnosis of pes planus at their respective examinations of the Veteran.  

If the Veteran's preexisting left foot pes planus had increased in severity during service, it is likely that the Veteran would have reported a history of pes planus or complained of left foot problems at the service separation examination. Furthermore, while the Veteran demonstrated a proclivity to report foot pain while in service, it was attributed to his pre-service gunshot wound to the left foot with resulting fracture and DJD.  

For these reasons, the Board finds that a preponderance of the evidence shows that the Veteran's preexisting left foot pes planus that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's preexisting left foot pes planus noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306.  Because aggravation by service of the preexisting left foot pes planus is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a left foot disorder, on the basis of preexisting pes planus, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

Concerning the Veteran's left foot fracture with multiple buck-shot pellets with scars and DJD, the Board notes that it was not noted at service enlistment.  As noted above, the Veteran's feet were found to have been "abnormal" due to pes planus. The Board finds that the presumption of sound condition at service entrance attaches to the diagnosed left foot fracture with multiple buck-shot pellets with scars and DJD.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's diagnosed left foot fracture with multiple buck-shot pellets with scars and DJD, clearly and unmistakably existed prior to service and (italics added for emphasis) was not aggravated therein. VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's left foot fracture with multiple buck-shot pellets with scars and DJD, has been rebutted. 

As to the "preexistence prong", the Board notes that the Veteran's July 1967 and June 1969 Reports of Medical History, August 1978 treatment record and physical profile reports, as well as the examination reports of Dr. M. K. and December 2012 VA examiner, collectively reflect that the Veteran had sustained a fractured to his left foot from a gunshot wound at age 14 that had resulted in multiple buck-shot pellets retained in the midtarsal and metatarsal area with DJD and scarring.  There is no competent, contrary opinion of record.  The Veteran does not contend otherwise.  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's left foot fracture with multiple buck-shot pellets with scars and DJD, existed prior to his period of active duty service. Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012). 

With regard to the "aggravation prong", the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting left foot fracture with multiple buck-shot pellets with scars and DJD, was not aggravated during military service beyond its natural progression.  At the close of a December 2012 VA examination, as well as in a May 2013 addendum opinion, a VA examiner opined that the Veteran's left foot fracture had resolved with residuals of multiple buck-shot pellets in the midtarsal and metatarsal areas with scars and DJD of the mid-left foot which preexisted service.  The VA examiner further concluded that the DJD of the left foot, which was evidenced as early as May 1978, was due to the natural progress of the disease.  The VA examiner reasoned that a one (1) time injury during service in mid-May 1978 was not the cause of left foot DJD diagnosed at that time.  The VA examiner expounded that it takes years from the time of the injury to develop degenerative arthritis.  In addition, the VA examiner related that significant trauma, such as the Veteran's pre-service resolved fracture of the left foot with residual multiple buck-shot pellets, scars and DJD, was a recognized cause of degenerative arthritis in the region that sustained such trauma.  The VA examiner's opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims file and is consistent with the evidence of record, namely the Veteran's pre-service and service treatment records, and it is accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, contrary opinion of record.  

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's residuals of a gunshot wound to the left foot with resolved fracture and multiple buck-shot pellets with scars and DJD of the mid-left foot was not aggravated by his period of active duty service.  Wagner; Horn.  There is no basis to allow the Veteran's claim for service connection for his pre-existing left foot with resolved fracture and multiple buck-shot pellets with scars and DJD of the mid-left foot.

Finally, in his March 2013 addendum, the VA examiner diagnosed the Veteran as having gout of the left ankle, which he determined was not caused by or a result of service because there were no clinical findings related thereto in the service treatment records and because its onset was in 1997, many years after service discharge.  The VA examiner related the Veteran's gout to his elevated uric acid levels.  (See March 2013 VA addendum opinion).  The VA examiner's opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims file and is consistent with the evidence of record, namely the Veteran's pre-service and service treatment records, and it is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  There is no competent, contrary opinion of record.  

The Board has also considered the Veteran's assertions that he currently has a left foot and ankle disability that is etiologically related to his period of military service, as well as on the basis of aggravation of a preexisting disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's left foot and ankle disabilities are related to his service, to include whether his preexisting pes planus and residuals of a gunshot wound to the left foot with resolved fracture and multiple buck-shot pellets with scars and DJD of the mid-left foot were aggravated by his service, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Degenerative joint disease and gout are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

A veteran is normally considered to be competent to report symptoms such as flat feet and left foot pain; however, there is no indication that the Veteran is competent to diagnose degenerative joint disease or gout or to link any current diagnosis of these disabilities, as well as his pes planus, to his service, to include on the basis of aggravation.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training in the treatment of podiatric and/or orthopedic disorders or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for a left ankle/foot disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle/foot disability is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


